Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into this 6 day of
January, 2009 (the “Effective Date”), between Tibor Keler, Ph.D. (the
“Executive”) and CELLDEX THERAPEUTICS, INC., a Delaware corporation (the
“Company”) (collectively, the Executive and the Company shall be referred to as
the “Parties”).  In consideration of the mutual promises and agreements
contained herein, the Parties agree as follows:

 

1.                                      PURPOSE.  The Company desires to avail
itself of the services of the Executive as Senior Vice President and Chief
Scientific Officer, and the Executive desires to provide such services in
accordance with the terms of this Agreement.  The Parties agree that the duties
and obligations expected of the Executive and of the Company are as set forth in
this Agreement.

 

2.                                      EFFECTIVE DATE AND TERM.  This Agreement
shall be effective, and its term (the “Term”) shall commence as of the Effective
Date.  The Term shall continue through and until December 31, 2011 (the “Initial
Term”), unless terminated sooner as provided by this Agreement or extended by
the Parties.  The Term shall be automatically renewed for successive periods of
one year each (each, a “Renewal Term”), unless either Party gives to the other
written notice of intent not to renew at least ninety (90) days prior to the
expiration of the Initial Term or any Renewal Term (a “Notice of Non-Renewal”).

 

3.                                      COMPENSATION.

 

A.            Salary.  During the Term, the Company shall pay or cause to be
paid to the Executive, in installments pursuant to the Company’s payroll
practices as in effect from time to time, a base salary of $342,000 per annum or
such greater amount as may from time to time be determined by the Board of
Directors or the Compensation Committee thereof (the “Board”) of the Company
(the “Base Salary”).  The Base Salary shall be reviewed annually in accordance
with the Company’s compensation and review policies and, in the sole discretion
of the Board, may be increased.

 

B.            Annual Bonus.  With respect to each fiscal year of the Company
that ends during the Term, the Executive shall be eligible to receive an annual
bonus (the “Discretionary Bonus”) based upon the Executive’s overall performance
of the Services on behalf of the Company during such fiscal year, and/or based
upon the Company’s attainment of pre-established goals relating to such fiscal
year (which if applicable, will be determined by the Chief Executive Officer
(“CEO”) of the Company and the Board and communicated to the Executive within 30
days following the beginning of the applicable fiscal year).  Commencing with
fiscal year 2009, the CEO and the Board shall determine a target amount for the
Discretionary Bonus and communicate that to the Executive prior to February 1 of
the bonus year.  The attainment of any applicable performance goals and the
amount to be paid in respect of the Discretionary Bonus shall be determined by
the CEO or the Board in good faith and in accordance with such written goals and
policies as may be established from time to time by the Board and the CEO.  The
Discretionary Bonus, if any, shall be payable as a lump-sum payment within sixty
(60) days immediately following the last day of the applicable fiscal year.

 

--------------------------------------------------------------------------------


 

C.            Expenses.  The Company shall reimburse the Executive for any
travel, hotel, entertainment and other expenses reasonably incurred by the
Executive in furtherance of the Executive’s duties under this Agreement subject
to and in accordance with the Company’s applicable travel and expense
reimbursement policies.

 

D.            Employee Benefits.  The Executive shall be entitled to participate
in any and all employee benefit plans in effect from time to time that are
provided generally to employees of the Company, and in any executive perquisite
programs in effect from time to time that provide benefits to other executives
of the Company of comparable stature and with comparable duties and
responsibilities.  During the Term, the Company shall acquire and pay for, or
reimburse the Executive for, hospitalization, dental, major medical, or other
health insurance for the benefit of the Executive and his dependents at least
equal to that generally provided other executive employees under the Company’s
group health insurance plan(s).  The Executive shall, during the Term, be
entitled to paid time off in accordance with applicable Company policies in
effect from time to time, in addition to public holidays observed by the
Company.  The Executive shall be entitled to twenty (20) business days of
vacation each year.  The Executive shall be entitled to carry any unused
vacation days over to the next calendar year.  However, in no event will
Executive’s accrued but unused vacation exceed 40 days.

 

E.             Directors’ and Officers’ Liability Insurance.    The Company
shall indemnify the Executive to the fullest extent permitted under its
by-laws.  During the Term, the Company shall acquire and pay for directors’ and
officers’ liability insurance coverage for its senior executive officers, and
the Executive shall be named as a covered officer under such policy during the
Term.

 

4.                                      DUTIES OF THE EXECUTIVE.

 

A.            Duties.  During the Term, the Executive shall hold the title of
Senior Vice President and Chief Scientific Officer, shall report directly to the
CEO and shall perform such duties as the Company may reasonably require and
shall use his best efforts to carry into effect the directions of the CEO.

 

B.            Representation.  During the Term, the Executive shall well and
faithfully serve the Company and use the Executive’s best efforts to promote the
interests of the Company.  The Executive shall at all times give the Company the
full benefit of his knowledge, expertise, technical skill and ingenuity in the
performance of his duties and exercise of his powers and authority in the
capacity or capacities described in Section 4(A) hereof, as the case may be.

 

C.            Time Devoted by Executive.    The Executive agrees to devote
substantially all of the Executive’s time and attention during business hours
and such additional time and attention as may reasonably be required to perform
his duties hereunder.

 

5.                                      RESTRICTIONS ON THE EXECUTIVE.

 

A.            Non-Disclosure of Confidential Information.  All information
learned or developed by the Executive during the course of the Executive’s
employment by the Company or any subsidiary thereof will be deemed “Confidential
Information” under the terms of this Agreement.  Examples of Confidential
Information include, but are not limited to, business,

 

2

--------------------------------------------------------------------------------


 

scientific and technical information owned or controlled by the Company,
including the Company’s business plans and strategies; business operations and
systems; information concerning employees, customers, partners and/or licensees;
patent applications; trade secrets; inventions; ideas; procedures; formulations;
processes; formulae; data and all other information of any nature whatsoever
which relate to the Company’s business, science, technology and/or products.  In
addition, Confidential Information shall include, but not be limited to, all
information which the Company may receive from third parties.  The Executive
will not disclose to any person at any time or use in any way, except as
directed by the Company, either during or after the employment of the Executive
by the Company, any Confidential Information.  The foregoing restrictions shall
not apply to information which is or becomes part of the public domain though no
act or failure to act by the Executive.  In addition to the foregoing, in the
process of the Executive’s employment with the Company, or thereafter, under no
condition is the Executive to use or disclose to the Company, or incorporate or
use in any of his work for the Company, any confidential information imparted to
the Executive or with which he may have come into contact while in the employ of
his former employer(s).

 

B.            Inventions.    The term “Invention” means any invention,
discovery, improvement, apparatus, implement, process, compound, composition or
formula, whether or not patentable, conceived or reduced to practice, in whole
or in part, by the Executive (alone, or jointly with others) during any term of
his employment by the Company and twelve (12) months thereafter which directly
or indirectly relates to the business, science, technology or products of the
Company and /or any Confidential Information.  The Executive will keep, on
behalf of the Company, complete, accurate, and authentic accounts, notes, data,
and records (“Records”) of each and every Invention, which Records will, at all
times, be the property of the Company.  The Executive will comply with the
directions of the Company with respect to the manner and form of keeping or
surrendering Records and will surrender to the Company all Records at the end of
the Executive’s term of employment by the Company.

 

Each Invention will be the sole and exclusive property of the Company. The
Executive will, at the request of the Company, make application in due form for
United States letters patent and foreign letters patent (each, a “Patent”) on
any Invention and execute any necessary documents in connection with the
Patents.  The Executive will assign and transfer to the Company all right,
title, and interest of the Executive in any Patents or Patent applications.  The
Executive agrees to cooperate with any actions necessary to continue, renew or
retain the Patents.  The Company will bear the entire expense of applying for
and obtaining the Patents.

 

For one year after the termination of the term of the Executive’s employment by
the Company, the Executive will not file any applications for Patents on any
Invention other than those filed at the request of and on behalf of the Company.

 

The Executive, as a condition of his employment, hereby represents that, to the
best of his knowledge, there is not as of the date of this Agreement any
agreement or obligation outstanding with or to any of his former employers or
other party, which would restrict, limit or in any way prohibit all or any
portion of his work or employment, nor is there in his possession any
confidential information used by any of his former employers or any other party
(except as may have been revealed in generally available publications or
otherwise made publicly available).

 

3

--------------------------------------------------------------------------------


 

C.                                    Non-Competition; Non-Solicitation.

 

(1)  Non-Competition.   During the Term, without the consent of the Board, and
thereafter as specifically provided in Subsection 6.A.(2) or 6.D.(2), the
Executive may not directly or indirectly engage in, or have any interest in, any
business (whether as employee, officer, director, agent, security holder,
creditor, consultant, or otherwise) that competes with the vaccine and/or
antibody business of the Company or any subsidiary thereof (as such business may
exist during the Term).

 

(2)  Non-Solicitation of Employees.   During the Term, and thereafter as
specifically provided in Subsection 6.A.(2) or 6.D.(2), the Executive shall not,
directly or indirectly induce or solicit any employee or independent contractor
of the Company or any subsidiary thereof to terminate his or her employment with
the Company for the purpose of  joining another company in which the Executive
has an interest (whether as an employee, officer, director, agent, security
holder, creditor, consultant, or otherwise).

 

D.                                    Breach.  The Executive acknowledges that
there may be circumstances in which his breach of any covenant set forth in this
Section 5 could cause substantial harm to the Company which may not be
compensable by monetary damages alone, and which could potentially entitle the
Company to injunctive relief.  However, by acknowledging this possibility, the
Executive is not agreeing to waive his right to require the Company to meet its
evidentiary burdens as required by law in any cause of action brought by the
Company seeking such injunctive relief.  The restrictions contained in
Subsection 5(c) above shall not prohibit Executive from owning (beneficially or
of record) less than 5% of any class of equity or debt security issued by a
publicly-held company, regardless of whether that publicly-held company is
otherwise a competitor of the Company.

 

6.                                      TERMINATION.

 

A.                                    Termination for Cause by the Company.

 

(1)  This Agreement and the Term may be terminated “for cause” by the Company
pursuant to the provisions of this Subsection 6.A.  If the Board determines that
“cause” exists for termination of the Executive’s employment, written notice
thereof must be given to the Executive describing the state of affairs or facts
deemed by the Board to constitute such cause.  Unless the Board determines that
the conduct constituting cause is not curable, the Executive shall have thirty
(30) days after receipt of such notice to cure the reason constituting cause and
if the Executive does so to the reasonable satisfaction of the Board, the Term
shall not be terminated for the cause specified in the notice.  During such
thirty (30) day period, the Term shall continue and the Executive shall continue
to receive his full Base Salary, expenses and benefits pursuant to this
Agreement.  If such cause is not cured to the Board’s reasonable satisfaction
within such thirty (30) day period, the Executive may then be immediately
terminated by a majority vote of the Board.  For purposes of this Agreement, the
words “for cause” or “cause” means (i) dishonest statements or acts of the
Executive with respect to the Company or any subsidiary or other affiliate of
the Company; (ii) the commission by or indictment of the Executive for (A) a
felony or (B) any misdemeanor involving moral turpitude, deceit, dishonesty or
fraud (indictment, for these purposes, meaning an indictment, probable cause

 

4

--------------------------------------------------------------------------------


 

hearing or any other procedure pursuant to which an initial determination of
probable or reasonable cause with respect to such offense is made); or
(iii) gross negligence, willful misconduct or insubordination of the Executive
with respect to the Company or any subsidiary or other affiliate of the Company.

 

(2)  In the event the Term is terminated by the Company for cause, the
provisions of Subsections 5.C.(1) and 5.C.(2) shall continue to apply for one
year after the conclusion of the Term.

 

(3)  In the event the Term is terminated by the Company for cause, the
Executive’s entire right to salary and benefits hereunder (with the exception of
Base Salary and Discretionary Bonus earned and accrued prior to termination)
shall cease upon such termination.

 

B.                                    Termination Without Cause by the Company
or for Good Reason by the Executive.

 

(1)  The Company shall have the right to terminate the Term, at any time,
without cause upon ninety (90) days’ written notice to the Executive.

 

(2)  The Executive shall have the right to terminate the Term for good reason on
thirty (30) days written notice to the Company.  For purposes of this Agreement,
the words “for good reason” or “good reason” shall be limited to the following
actions by the Company without the Executive’s consent:  (a) the assignment to
the Executive of any duties or responsibilities that results in a material
diminution in the Executive’s position or function; provided, however, that a
change in the Executive’s title or reporting relationships shall not provide the
basis for a termination with good reason unless he no longer reports directly to
the Chief Executive Officer or the Board; (b) a relocation of the Executive’s
business office to a location more than fifty (50) miles from the location in
Phillipsburg, New Jersey at which the Executive is working as of the Effective
Date, except for required travel by the Executive on the Company’s business to
an extent substantially consistent with the Executive’s business travel
obligations as of the Effective Date; or (c) a material breach by the Company of
any provision of this Agreement or any other material agreement between the
Executive and the Company concerning the terms and conditions of the Executive’s
employment.  Such a termination by the Executive for good reason shall not be
considered a resignation pursuant to Subsection 6.C.(1).

 

(3)  In the event the Term is terminated pursuant to Subsection 6.B.(1) or
6.B.(2), or in the event that the Company provides the Executive with a Notice
of Non-Renewal that would be effective in connection with the expiration of the
Initial Term, and the Executive’s employment with the Company terminates for any
reason within 60 days following the expiration of the Initial Term, the Company
shall pay the Executive as a severance benefit a lump sum cash severance payment
in an amount equal to 200% of the Executive’s then existing annual Base Salary
(i.e., twenty four (24) months of Base Salary) and, if and to the extent the
Executive timely elects to continue his health insurance employee benefits
pursuant to COBRA, then, as determined by the Company, either (i) the cost to
the Executive for such COBRA coverage will be no greater than the cost of such
coverage applicable to active employees of the Company or (ii) the Executive
will pay the applicable COBRA costs and the Company will reimburse the Executive
for such costs, subject to applicable tax withholdings (the “Severance
Benefits”).  The

 

5

--------------------------------------------------------------------------------


 

foregoing lump sum cash payment shall be paid within 10 days following the
effectiveness of the Release (as defined below); provided, however, that if
necessary to comply with the restriction in Section 409A(a)(2)(B) of the
Internal Revenue Code of 1986, as amended (the “Code”) concerning payments to
“specified employees,” such payment shall be delayed until the first business
day of the seventh month following the Executive’s termination of employment and
“separation from service” (within the meaning of Section 409A of the Code). 
Further, in the event that the Term is terminated pursuant to Subsection
6.B.(1) or 6.B.(2) only, 25% of the Executive’s outstanding, unvested options,
restricted stock and/or equity awards shall become fully and immediately
vested.  Notwithstanding any provisions of the stock option plan or stock option
agreement pursuant to which any stock options subject to the preceding sentence
were granted, the Executive shall be entitled to exercise such vested equity
awards until one year from the date of termination of employment or the
expiration of the stated period of the vested equity award, whichever period is
the shorter.

 

(4)  In the event the Term is terminated or the Executive’s employment with the
Company terminates in a manner described in this Section 6.B., the provisions of
Subsections 5.C.(1) and 5.C.(2) shall continue to apply for one year after the
conclusion of the Term.

 

(5)  Notwithstanding any provision to the contrary contained herein, the
Executive shall not be eligible or entitled to receive the Severance Benefits
unless he executes (and does not revoke during any applicable revocation period)
and deliver to the Company a separation agreement and release of claims, in such
form prepared in good faith by the Company and provided to the Executive to
review no later than 10 days following the last day of his employment with the
Company, within 60 days following his last day of employment with the Company
(the “Release”).

 

C.                                    Resignation by the Executive.

 

(1)  The Executive shall have the right to terminate the Term, by way of
resignation, upon ninety (90) days’ written notice to the Company.  A
termination by the Executive for good reason pursuant to Subsection
6.B.(2) shall not be considered a resignation pursuant to this Subsection
6.C.(1).

 

(2)  In the event the Term is terminated pursuant to Subsection 6.C.(1), the
provisions of Subsections 5.C.(1) and 5.C.(2) shall continue to apply for one
year after the conclusion of the Term.

 

(3)  In the event the Term is terminated pursuant to Subsection 6.C.(1), the
Executive’s entire right to salary and benefits hereunder (with the exception of
Base Salary and Discretionary Bonus earned and accrued prior to termination)
shall cease upon such termination.

 

D.                                    Termination Upon Change in Control.

 

(1)  For the purposes of this Agreement, a “Change in Control” shall mean any of
the following events that occurs following the Effective Date:

 

(a)           An acquisition (other than directly from the Company) of any
voting securities of the Company (the “Voting Securities”) other than in a
“Non-Control

 

6

--------------------------------------------------------------------------------


 

Acquisition” (as defined below) by any “Person” (as the term “person” is used
for purposes of Section 13(d) or 14(d) of the Securities Exchange Act of 1934,
as amended, (the “1934 Act”)) which results in such Person first attaining
“Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under the
1934 Act) of fifty-one percent (51%) or more of the combined voting power of the
Company’s then outstanding Voting Securities.  For purposes of the foregoing, a
“Non-Control Acquisition” shall mean an acquisition by (i) an employee benefit
plan (or a trust forming a part thereof) maintained by (x) the Company or
(y) any corporation or other Person of which a majority of its voting power or
its equity securities or equity interest is owned directly or indirectly by the
Company (a “Subsidiary”), or (ii) the Company or any Subsidiary.

 

(b)           The individuals who, as of the date of this Agreement, were
members of the Board (the “Incumbent Board”) cease for any reason to constitute
at least 66 2/3% of the Board; provided, however, that if the election, or a
nomination for election by the Company’s shareholders, of any new director was
approved by a vote of at least 66 2/3% of the Incumbent Board, such new director
shall be considered as a member of the Incumbent Board; provided further,
however, that no individual shall be considered a member of the Incumbent Board
if such individual initially assumed office as a result of either an actual or
threatened “Election Contest” (as described in Rule 14a-11 promulgated under the
1934 Act) or other actual or threatened solicitation of the proxies or consents
by or on behalf of a Person other than the Board (a “Proxy Contest”) including
by reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest; or

 

(c)           The consummation of a transaction approved by the Company’s
shareholders and involving:  (1) a merger, consolidation or reorganization in
which the Company is a constituent corporation, unless (i) the shareholders of
the Company, immediately  before such merger, consolidation or reorganization,
own, directly or indirectly immediately following such merger, consolidation or
reorganization, at least a majority of the combined voting power of the
outstanding voting securities of the corporation resulting from such merger,
consolidation or reorganization (the “Surviving Corporation”) in substantially 
the same proportion as their ownership of the voting securities immediately
before such merger, consolidation or reorganization, (ii) the individuals who
were members of the Incumbent Board immediately prior to the execution of the
agreement providing for such merger, consolidation or reorganization constitute
at least a majority of the members of the board of directors of the Surviving
Corporation, and (iii) no Person other than (w) the Company, (x) any Subsidiary,
(y) any employee benefit plan (or any trust forming a part thereof) maintained
by the Company, the Surviving Corporation or any Subsidiary, or (z) any Person
who, immediately prior to such merger, consolidation or reorganization had
Beneficial Ownership of fifty-one percent (51%) or more of the then outstanding
Voting Securities, has Beneficial Ownership of fifty-one percent (51%) or more
of the combined voting power of the Surviving Corporation’s then outstanding
voting securities (a transaction described in clauses (i) and (ii) shall herein
be referred to as a “Non-Control Transaction”); (2) a complete liquidation or
dissolution of the Company; or (3) an agreement for the sale or other
disposition of all or substantially all of the assets of the Company to any
Person (other than a transfer to a Subsidiary).

 

(d)           Notwithstanding the foregoing, a Change in Control shall not be
deemed to occur solely because the level of Beneficial Ownership held by any
Person (the

 

7

--------------------------------------------------------------------------------


 

“Subject Person”) exceeds the designated percentage threshold of the outstanding
Voting Securities as a result of a repurchase or other acquisition of Voting
Securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of Voting Securities by the Company, and after
such share acquisition, the Subject Person becomes the Beneficial Owner of any
additional Voting Securities which, assuming the repurchase or other acquisition
had not occurred, increases the percentage of the then outstanding Voting
Securities Beneficially Owned by the Subject Person over the designated
percentage threshold, then a Change in Control shall occur.

 

(2)  In the event of a termination of the Term pursuant to an event described in
Section 6.B. above, that occurs within a period of one year immediately
following a Change in Control, then this Section 6.D. shall apply instead of
Section 6.B., and the Company shall provide the Executive the following
benefits:

 

(a)           Amount:    In addition to all compensation for services rendered
by Executive to the Company up to the date of termination, the Company shall pay
to Executive, no later than 10 days immediately following the date of such
termination, a single lump-sum payment in an amount equal to (i) twelve (12)
times Executive’s highest monthly base compensation (for avoidance of doubt,
excluding the Interim Accrued Bonus) paid hereunder during the preceding
twenty-four month period, plus (ii) the average of the Discretionary Bonuses
(for avoidance of doubt, excluding any Interim Accrued Bonus) received by the
Executive during the preceding two full fiscal years prior to the date of
termination (i.e., (x) the sum of the Discretionary Bonus earned and paid for
each of the preceding two full fiscal years, divided by (y) 2).

 

(b)           Benefits:  In addition to the payment described above, the Company
shall provide the Executive with the Severance Benefits.

 

(c)           Acceleration of Options:  One hundred (100%) percent of the
Executive’s outstanding, unvested options, restricted stock and/or equity awards
(“Equity Awards”) shall, immediately prior to the consummation of the Change in
Control, become fully and immediately vested to the extent not already so
provided under the terms of such Equity Awards; provided, however, that if the
acquirer in a Change in Control grants Equity Awards having (in the reasonable
opinion of the Board) a value at least equal to the value of Executive’s
then-unvested Company Equity Awards, then 50% of the Executive’s outstanding,
unvested Company Equity Awards shall become fully and immediately vested
immediately prior to the consummation of the Change in Control (and the
remaining 50% shall terminate upon the consummation of the Change in Control). 
Notwithstanding any provisions of the stock option plan or stock option
agreement pursuant to which any stock options subject to the preceding sentence
were granted, the Executive shall be entitled to exercise such Equity Awards
until three years from the date of termination of employment or the expiration
of the stated period of the Equity Award, whichever period is the shorter.

 

(d)           Golden Parachute Payment Provisions:  If any payment or benefit
the Executive would receive pursuant to a Change in Control from the Company or
otherwise (including, without limitation, the acceleration of any Company Equity
Awards)

 

8

--------------------------------------------------------------------------------


 

(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then such Payment shall be reduced to the
Reduced Amount.  The “Reduced Amount” shall be either (x) the largest portion of
the Payment that would result in no portion of the Payment being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in the Executive’s receipt, on
an after-tax basis, of the greater amount of the Payment notwithstanding that
all or some portion of the Payment may be subject to the Excise Tax. If a
reduction in payments or benefits constituting “parachute payments” is necessary
so that the Payment equals the Reduced Amount, reduction shall occur in the
following order unless the Executive elects in writing a different order
(provided, however, that such election shall be subject to Company approval if
made on or after the effective date of the event that triggers the Payment):
reduction of cash payments; cancellation of accelerated vesting of stock options
or equity awards; reduction of employee benefits.  In the event that
acceleration of vesting of stock option or equity award compensation is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant of the Executive’s stock options or equity awards unless the
Executive elects in writing a different order for cancellation.

 

The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change in Control shall perform the
foregoing calculations and shall make all determinations relating to the
reduction of parachute payments described in the foregoing paragraph.  If the
accounting firm so engaged by the Company is also serving as accountant or
auditor for the individual, entity or group effecting the Change in Control, the
Company shall appoint a nationally recognized accounting firm to make the
determinations required hereunder.  The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder.

 

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and the Executive within fifteen (15) calendar days after the date on
which the Executive’s right to a Payment is triggered (if requested at that time
by the Company or the Executive) or such other time as requested by the Company
or the Executive.  If the accounting firm determines that no Excise Tax is
payable with respect to a Payment, either before or after the application of the
Reduced Amount, it shall furnish the Company and the Executive with an opinion
reasonably acceptable to the Executive that no Excise Tax will be imposed with
respect to such Payment.  Any good faith determinations of the accounting firm
made hereunder shall be final, binding and conclusive upon the Company and the
Executive.

 

E.                                     Termination for Disability.

 

(1)  Should the Executive be absent from work as a result of personal injury,
sickness or other disability for any continuous period of time exceeding one
hundred eighty (180) days, the Term may be terminated by the Company, upon
written notice given to the Executive, because of the Executive’s disability.

 

9

--------------------------------------------------------------------------------


 

(2)  In the event the Term is terminated pursuant to Subsection 6.E.(1), the
Company shall have no further obligation to the Executive except to pay to the
Executive any Base Salary or Discretionary Bonus accrued but remaining unpaid
prior to termination of the Term (and to provide the Executive with the benefits
under any disability insurance or disability benefits plan then-maintained by
the Company for the Executive’s benefit, in accordance with the terms and
conditions of such plan).  In addition, notwithstanding any provisions of the
stock option plan or stock option agreement pursuant to which any stock options
were granted, the Executive shall be entitled to exercise any of Executive’s
stock options vested as of the final day of the Term until eighteen months from
the final day of the Term or the expiration of the stated period of the option,
whichever period is the shorter.

 

F.                                     Termination Upon Death.  The Term shall
terminate upon the death of the Executive and the Company shall have no further
obligation to the Executive or his estate except to pay the Executive’s estate
any Base Salary or Discretionary Bonus earned and accrued but remaining unpaid
prior to his death.  In addition, notwithstanding any provisions of the stock
option plan or stock option agreement pursuant to which any stock options were
granted, the Executive’s estate shall be entitled to exercise any of Executive’s
stock options vested as of the final day of the Term until eighteen months from
the final day of the Term or the expiration of the stated period of the option,
whichever period is the shorter.

 

7.                                      MISCELLANEOUS.

 

A.                                    Notice.   Any notice to be given hereunder
shall either be delivered personally and/or sent by first class certified mail
and regular mail.  The address for service on the Company shall be its
registered office, and the address for service on the Executive shall be his
last known place of residence.  A notice shall be deemed to have been served as
follows:

 

(1)  if personally delivered, at the time of delivery; and/or

 

(2)  if posted, at the expiration of 48 hours (10 days if international) after
the envelope containing the same was delivered into the custody of the postal
authorities.

 

B.                                    Taxes.  Any payments made pursuant to this
Agreement shall be subject to any tax or similar withholding requirements under
applicable federal, state or local employment or income tax laws or similar
statutes or other provisions of law then in effect.  This Agreement is intended
to comply with the requirements of Section 409A (“Section 409A”) of the Code and
the regulations thereunder.  To the extent that any provision in this Agreement
is ambiguous as to its compliance with Section 409A, the provision shall be
interpreted in a manner so that no payment due to the Executive shall be deemed
subject to an “additional tax” within the meaning of Section 409A(a)(1)(B) of
the Code.  For purposes of Section 409A, each payment made under this Agreement
shall be treated as a separate payment. Notwithstanding anything contained
herein to the contrary, the Executive shall not be considered to have terminated
employment with the Company for purposes of Section 6 hereof unless the
Executive has incurred a “termination of employment” from the Company within the
meaning of Treasury Regulation §1.409A-1(h)(1)(ii) promulgated under
Section 409A of the Code. Notwithstanding the foregoing, if necessary to comply
with the restriction in Section 409A(a)(2)(B) of the Code concerning payments to
“specified employees,” any payment made to the Executive pursuant to

 

10

--------------------------------------------------------------------------------


 

this Agreement on account of the Executive’s separation from service that would
otherwise be due hereunder within six months after such separation from service
shall nonetheless be delayed until the first business day of the seventh month
following the Executive’s separation from service.  In no event may the
Executive, directly or indirectly, designate the calendar year of any payment. 
All reimbursements provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during the
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.  The Executive further acknowledges
that, while this Agreement is intended to comply with Section 409A, any tax
liability incurred by the Executive under Section 409A is solely the
responsibility of the Executive.

 

C.            Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their respective heirs, personal
representatives, successors and assigns, provided that neither Party shall
assign any of its rights or privileges hereunder without the prior written
consent of the other Party except that the Company may assign its rights
hereunder to a successor in ownership of all or substantially all the assets of
the Company.

 

D.            Severability.  Should any part or provision of this Agreement be
held unenforceable by a court of competent jurisdiction, the validity of the
remaining parts or provisions shall not be affected by such holding, unless such
enforceability substantially impairs the benefit of the remaining portions of
the Agreement.

 

E.             Waiver.  No failure or delay on the part of either Party in the
exercise of any right or privilege hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or privilege preclude
other or further exercise thereof or of any other right of privilege.

 

F.             Captions.  The captions used in this Agreement are for
convenience only and are not to be used in interpreting the obligations of the
Parties under this Agreement.

 

G.            Choice of Law.    The validity, construction and performance of
this Agreement and all matters directly or indirectly arising hereunder shall be
governed by the laws of the State of Delaware, without regard to choice of laws
provisions, and the Company and the Executive irrevocably consent to the
exclusive jurisdiction and venue of the federal and state courts located within
Delaware, and courts with appellate jurisdiction therefrom, in connection with
any matter based upon or arising out of this Agreement.

 

H.            Entire Agreement.  This Agreement embodies the entire
understanding of the Parties as it relates to the subject matter contained
herein and as such, supersedes any prior agreement or understanding between the
Parties relating to the terms of employment of the Executive (but not any option
grant agreement issued by the Company to the Executive), including without
limitation any agreement between the Executive and any other company

 

11

--------------------------------------------------------------------------------


 

acquired by the Company or with respect to which the Company is a successor in
interest.  No amendment or modification of this Agreement shall be valid or
binding upon the Parties unless in writing executed by the Parties.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first written above.

 

 

 

CELLDEX THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Anthony S. Marucci

 

Title: Chief Executive Officer

 

 

 

 

 

/s/ Tibor Keler, Ph.D.

 

TIBOR KELER, PH.D.

 

12

--------------------------------------------------------------------------------